Name: Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles
 Type: Directive
 Subject Matter: marketing;  technology and technical regulations;  European Union law;  organisation of transport
 Date Published: 1974-10-02

 Avis juridique important|31974L0483Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles Official Journal L 266 , 02/10/1974 P. 0004 - 0013 Finnish special edition: Chapter 13 Volume 4 P. 0058 Greek special edition: Chapter 13 Volume 3 P. 0012 Swedish special edition: Chapter 13 Volume 4 P. 0058 Spanish special edition: Chapter 13 Volume 4 P. 0031 Portuguese special edition Chapter 13 Volume 4 P. 0031 COUNCIL DIRECTIVE of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles (74/483/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate, inter alia, to external projections; Whereas those requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules in order, in particular, to allow the EEC type-approval procedure which was the subject of Council Directive No 70/156/EEC (2) of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers to be applied in respect of each type of vehicle; Whereas it is desirable to adopt certain technical requirements adopted by the UN Economic Commission for Europe in its Regulation No 26 ("Uniform provisions concerning the approval of vehicles with regard to their external projections") (3), annexed to the Agreement of 20 March 1958 concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicle equipment and parts; Whereas these requirements apply to motor vehicles of category M1 (the international classification of motor vehicles is given in Directive No 70/156/EEC); Whereas the approximation of national laws relating to motor vehicles entails reciprocal recognition by Member States of inspection carried out by each of them on the basis of common requirements ; whereas, such a system must, if it is to function smoothly, be applied by all Member States with effect from the same date, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "vehicle" means any motor vehicle of class M1 (defined in Annex I of Directive No 70/156/EEC) designed for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval of a vehicle on grounds relating to the external projections if such projections satisfy the requirements laid down in Annexes I and II. Article 3 No Member State may refuse to register or prohibit the sale, entry into service or use of any vehicle on grounds relating to the external projections if such projections satisfy the requirements laid down in Annexes I and II. Article 4 The Member State which has granted type-approval shall take the necessary measures to ensure that it is informed of any modification of a part or (1)OJ No C 55, 13.5.1974, p. 14. (2)OJ No L 42, 23.2.1970, p. 1. (3)>PIC FILE= "T0006118"> characteristic referred to in item 2.2 of Annex I. The competent authorities of that State shall determine whether fresh tests should be carried out on the modified vehicle type and a fresh report drawn up. Where such tests reveal failure to comply with the requirements of this Directive, the modification shall not be approved. Article 5 Modifications which are necessary to adapt the provisions of Annexes I, II and III to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive No 70/156/EEC. Article 6 1. By 1 June 1975, the Member States shall adopt and publish the provisions necessary to comply with this Directive and shall immediately inform the Commission thereof. They shall apply these provisions from 1 October 1975. 2. As soon as this Directive has been notified, the Member States shall ensure that any draft laws, regulations or administrative provisions which they intend to adopt in the field covered by this Directive are communicated to the Commission in sufficient time for the Commission to submit its comments thereon. Article 7 This Directive is addressed to the Member States. Done at Brussels, 17 September 1974. For the Council The President J. SAUVAGNARGUES ANNEX I GENREAL DEFINITIONS, APPLICATIONS FOR EEC TYPE-APPROVAL, EEC TYPE-APPROVAL, GENERAL SPECIFICATIONS, PARTICULAR SPECIFICATIONS, CONFORMITY OF PRODUCTION 1. GENERAL 1.1. The provisions of this Annex do not apply to exterior rear view mirrors or to accessories such as radio aerials and luggage racks. 1.2. The purpose of these provisions is to reduce the risk or seriousness of bodily injury to a person hit by the bodywork or brushing against it in the event of a collision. 2. DEFINITIONS For the purposes of this Directive: 2.1. "type-approval of a vehicle" means the approval of a vehicle type with regard to its external projections; 2.2. "vehicle type as regards its external projections" means a category of motor vehicles not differing in such essential respects as shape or materials of the external surface; 2.3. "external surface" means the structural unit constituting the outside of the vehicle and including the bonnet, the lid of the luggage compartment, the doors, the wings, and the visible strengthening components; 2.4. "floor line" means the line determined as follows: successively position round a vehicle a cone with a vertical axis and with a half angle of 30 º in such a way that it contacts, constantly and as low as possible, the external surface of the bodywork. The floor line is the geometric trace of these points of contact. In determining the floor line, the jacking points, exhaust pipes or wheels will not be taken into consideration. The gaps of the wheel arches are assumed to be filled in by an imaginary surface forming a smooth continuation of the surrounding external surface; 2.5. "radius of curvature" means the approximate extent of the rounding as distinct from a precise geometrical form. 3. APPLICATION FOR EEC TYPE-APPROVAL 3.1. The application for EEC type-approval of a vehicle type with regard to its external projections shall be submitted by the vehicle manufacturer or by his authorized representative. 3.2. It shall be accompanied by the undermentioned documents in triplicate: 3.2.1. photographs of the front, rear and side parts of the vehicle; (1)The text of the Annexes in basically similar to that of Regulation No 26 of the Economic Commission for Europe of the United Nations. In particular the subdivision of the sections is the same. Where an item of Regulation No 26 has no corresponding item in the Annexes, the number is none the less given for the record in brackets. 3.2.2. drawings, with dimensions, of the bumpers and, where appropriate; 3.2.3. drawings of certain external projections and if applicable drawings of certain sections of the external surface referred to in 6.9.1. 3.3. The following shall be submitted to the technical service responsible for the type-approval tests: 3.3.1. either a vehicle representative of the vehicle type to be type-approved or the part or parts of the vehicle regarded as essential for the checks and tests prescribed by this Annex; 3.3.2. at the request of the aforesaid technical service, certain components and certain samples of the materials used. 4. EEC TYPE-APPROVAL (4.1.) (4.2.) (4.3.) (4.4.) (4.4.1.) (4.4.2.) (4.5.) 4.6. A form conforming to the model in Annex III shall be attached to the EEC type-approval certificate. 5. GENERAL SPECIFICATIONS 5.1. The provisions of this Annex shall not apply to those parts of the external surface which, with the vehicle in the laden condition, with all doors, windows and access lids etc., in the closed position, are either: 5.1.1. at a height of more than 2 m ; or 5.1.2. below the floor line ; or 5.1.3. so located that, in static conditions, they cannot be contacted by a sphere 100 mm in diameter. 5.2. The external surface of vehicles shall not exhibit, directed outwards, any pointed or sharp parts or any projections of such shape, dimensions, direction or hardness as to be likely to increase the risk or seriousness of bodily injury to a person hit by the external surface or brushing against it in the event of a collision. 5.3. The external surface of vehicles shall not exhibit, directed outwards, any parts likely to catch on pedestrians, cyclists or motor cyclists. 5.4. Subject to the provisions of items 5.5, 6.1.3, 6.3, 6.4.2, 6.7.1, 6.8.1, 6.10, below, no protruding part of the external surface shall have a radius of curvature less than 2.5 mm. 5.5. Protruding parts of the external surface, made of a material of hardness not exceeding 60 shore A, may have a radius of curvature less than 2 75 mm. 6. PARTICULAR SPECIFICATIONS 6.1. Ornaments 6.1.1. Added ornaments which project more than 10 mm from their support shall retract, become detached or bend over under a force of 10 daN exerted at their most salient point in any direction in a plane approximately parallel to the surface on which they are mounted. These provisions shall not apply to ornaments on radiator grilles, to which only the general requirements of item 5 shall apply. 6.1.2. Protective strips or shielding on the external surface shall not be subject to the requirements of item 6.1.1 above. However, they shall be firmly secured to the vehicle. 6.1.3. If the added ornaments are less than 5 mm thick, the requirement of a 2 75 mm minimum radius of curvature shall not apply, but the outward facing angles of such ornaments shall be blunted. 6.2. Headlights 6.2.1. Projecting visors and rims shall be permitted on headlights, provided that their projection, as measured in relation to the external transparent surface of the headlight does not exceed 30 mm and their radius of curvature is at least 2.5 mm throughout. 6.2.2. Retracting headlights shall meet the requirements of item 6.2.1 above in both the operative and retracted positions. 6.3. Grilles and gaps 6.3.1. The requirements of item 5.4 shall not apply to gaps between fixed or movable elements including those forming part of air intake or outlet grilles and radiator grilles, provided that the distance between consecutive elements does not exceed 40 mm. For gaps of between 40 mm and 25 mm the radii of curvature shall be of 1 mm or more. However, if the distance between two consecutive elements is equal to or less than 25 mm, the radii of curvature of external faces of the elements shall not be less than 0 75 mm. 6.3.2. The junction of the front with the side faces of each element forming a grille or gap shall be blunted. 6.4. Windscreen wipers 6.4.1. The windscreen-wiper fittings shall be such that the wiper shaft is furnished with a protective casing which has a radius of curvature meeting the requirements of item 5.4 above and a surface of not less than 150 mm2. 6.4.2. Item 5.4 shall not apply to the wiper blades or to any supporting members. However, these units shall be so made as to have no sharp angles or pointed or cutting parts of a non-functional nature. 6.5. Bumpers 6.5.1. The ends of the bumpers shall be turned in towards the external surface in order to reduce the risk of fouling. 6.5.2. The components of the bumper shall be so designed that all rigid surfaces facing outwards have a minimum radius of curvature of 5 mm. 6.6. Handles, hinges and push-buttons of doors, luggage compartments and flaps ; tank openings and covers. 6.6.1. The projection shall not exceed 40 mm in the case of lateral door handles and 30 mm in all other cases, 6.6.2. If lateral door handles turn to operate, they shall meet the following requirements: 6.6.2.1. the open end of the handle must be directed towards the rear and the handle so arranged that it turns parallel to the plane of the door and does not pivot outwards; 6.6.2.2. the end of the handle must be turned back towards the door and fitted into a recess. 6.7. Wheel nuts, hub caps and wheel discs 6.7.1. The requirements of item 5.4 shall not apply. 6.7.2. The wheel nuts, hub caps and wheel discs shall not exhibit any fin-shaped projections. 6.7.3. When the vehicle is travelling in a straight line, no part of the wheels other than the tyres, situated above the horizontal plane passing through their axis of rotation shall project beyond the vertical projection, in a horizontal plane, of the external surface or structure. However, if functional requirements so warrant, wheel discs which cover wheel and hub nuts may project beyond the vertical projection of the external surface or structure on condition that the radius of curvature of the surface of the projecting part is not less than 30 mm and that the projection beyond the vertical projection of the external surface or structure in no case exceeds 30 mm. 6.8. Sheet-metal edges 6.8.1. Sheet-metal edges, such as gutter edges and the rails of sliding doors shall not be permitted unless they are folded back or are fitted with a shield meeting the requirements of this Annex which are applicable to it. 6.9. Body panels 6.9.1. Folds in body panels may have a radius of curvature of less than 2 75 mm, provided that it is not less than one-tenth of the height "H" of the projection, measured in accordance with the method described in Annex II. 6.10. Lateral air or rain deflectors 6.10.1. Lateral deflectors shall have a radius of curvature of at least 1 mm on edges capable of being directed outwards. 6.11. Jacking brackets 6.11.1. The jacking bracket shall not project more than a distance of 10 mm beyond the vertical projection of the floor line lying directly above it. (7.) (7.1.) (7.1.1.) (7.1.2.) (7.2.) 8. CONFORMITY OF PRODUCTION (8.1.) 8.2. In order to verify conformity with the approved type, a sufficient number of random checks shall be performed on serially produced vehicles. (9.) (9.1.) (9.2.) (10.) ANNEX II METHOD FOR DETERMINING THE HEIGHT OF EXTERNAL SURFACE PROJECTIONS 1. The height H of a projection is determined graphically by reference to the circumference of a 165 mm diameter circle, internally tangential to the external outline of the external surface at the section to be checked. 2. H is the maximum value of the distance, measured along a straight line passing through the centre of the 165 mm diameter circle, between the circumference of the aforesaid circle and the external contour of the projection (see Fig. 1). 3. In cases where it is not possible for a 100 mm diameter circle to contact externally part of the external outline of the external surface at the section under consideration, the surface outline in this area will be assumed to be that formed by the circumference of the 100 mm diameter circle between its tangent points with the external outline (see Fig. 2). 4. Drawings of the necessary sections through the external surface shall be provided by the manufacturer to allow the height of the projections referred to above to be measured. >PIC FILE= "T0006119"> ANNEX III MODEL >PIC FILE= "T0006120">